         Case 1:20-cr-00500-JGK Document 17 Filed 10/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA

            - against -                            20 Cr. 500 (JGK)

SAMUEL REED                                        ORDER

                    Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The parties are directed to appear for another conference

February 9, 2021 at 11:30 a.m.

     Because a continuance is needed to allow for the Government

to make discovery and for the defendant to review it, to allow

defense counsel time to decide what motions, if any, will be

made, and to assure the effective assistance of counsel, the

Court prospectively excludes the time from today, October 15,

2020, until February 9, 2021, from Speedy Trial Act

calculations.     The Court finds that the ends of justice served

by granting the continuance outweigh the best interest of the

defendant and the public in a speedy trial.           This Order is

entered pursuant to 18 U.S.C. § 3161(h)(7)(A).

SO ORDERED.

Dated:      New York, New York
            October 15, 2020            _______/s/ John G. Koeltl______
                                                John G. Koeltl
                                         United States District Judge
